     Case 4:20-cv-00306-RSB-CLR Document 15 Filed 04/01/21 Page 1 of 2




              UNITED STATES DISTRICT COURT
              SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

THE PRUDENTIAL INSURANCE )
COMPANY OF AMERICA,       )
                          )
    Plaintiffs,           )
                          )
v.                        )                   CV420-306
                          )
MONTORY MEREDITH, et al., )
                          )
    Defendants.           )


                                ORDER

     Interpleader plaintiff The Prudential Insurance Company of

America filed a report, pursuant to Federal Rule of Civil Procedure 26(f).

See doc. 11. That report indicated that Prudential was unable to secure

the participation of any of the interpleader defendants in the Rule’s

required conference. See id. at 1. Given that disclosure, the Court held a

telephonic scheduling conference on March 31, 2021.           Interpleader

defendants Montroy and Kaila Meredith appeared at that conference and,

though they have not formally appeared in this matter, indicated their

intent to appear and respond. Given their expressed intent, the Court will

not enter a scheduling order based on Prudential’s unilateral submission.
     Case 4:20-cv-00306-RSB-CLR Document 15 Filed 04/01/21 Page 2 of 2




The Clerk is, therefore, DIRECTED to TERMINATE the 26(f) Report.

Doc. 11.

     SO ORDERED, this 1st day of April,
                                  p , 2021.

                                  ______________________________
                                   __________________________
                                  CHRIS    PHER L. RAY
                                   HRISTOPHER
                                      I TOPH
                                  UNITED STATES MAGISTRATE JUDGE
                                  SOUTHERN DISTRICT OF GEORGIA




                                    2
